Citation Nr: 1622594	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-35 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida, which, in part, denied the Veteran's claims for service connection for hepatitis C and hypertension.

In July 2014, the Board remanded these issues for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  A hepatitis C disability is not shown to be etiologically related to a disease, injury, or event in service.

2.  Hypertension was not manifest in service, was not manifest within one year of separation and is not related to service.


CONCLUSIONS OF LAW

1.  A hepatitis C disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In this appeal, the RO provided notice to the Veteran in a May 2008 letter, prior to the date of the issuance of the appealed September 2008 rating decision.  The May 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded a VA examination in May 2010 for his claimed hepatitis C disability.  The report of the May 2010 VA examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Thus, the Board finds that the May 2010 VA examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed hypertension disability.  However, VA need not conduct an examination with respect to the claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, and as will be discussed in detail below, the standards of McLendon are not met in this case as there is no credible evidence that the hypertension disability manifested in service or manifested within a year of service.  There is also no competent evidence suggesting that this disorder was otherwise associated to service.  Thus remand for a VA examination is not necessary. 

The Board notes that that the July 2014 remand also instructed the RO to obtain outstanding private and federal medical records.  In conjunction with the remand instructions, these records have been obtained and associated with the claims file.  In light of the above, the Board finds that the RO substantially complied with the July 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 





Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include hypertension may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

I.  Hepatitis C

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  

Factual Background and Analysis

The Veteran contends that his hepatitis C is related to the air-gun inoculations he received in service.  The Veteran noted that these air-guns are known to transfer blood and that he did not have any other hepatitis C risk factors.

Service treatment records are negative for any treatment for, or diagnosis of, hepatitis.  The report of the Veteran's July 1969 discharge examination disclosed no abnormalities related to his liver or his blood system. 

A November 1981 VA general examination was negative for hepatitis C.

A March 2004 VA treatment note indicated that the Veteran was informed that after a review of his records he might be at risk for hepatitis C.  The Veteran agreed to get a blood test to see if he was positive for hepatitis C.

The Veteran underwent a VA examination in May 2010.  The examiner noted that while the Veteran contended that his hepatitis C was related to his in-service air gun inoculations, he had not responded to requests regarding exposure to risk factors for hepatitis C.  It was noted that the Veteran served as a protective equipment specialist in the military.  The Veteran reported being diagnosed with hepatitis C after service within the past 10 years.  The Veteran denied the risk factors of occupational blood exposure, IV drug use, medications associated with liver disease, alcohol abuse, a blood transfusion before 1992, hemodialysis, tattoos or repeated body piercings, intranasal cocaine, liver cirrhosis or a liver transplant.  The Veteran did have multiple sex partners and reported having gonorrhea prior to joining the service.  The examiner noted that there was no medical evidence or confirmed risk factors pertaining to hepatitis C in service.  The Veteran's July 1969 separation physical was silent for jaundice or liver problems.  The examiner opined that the Veteran's hepatitis C was not caused by or the result of air-inoculation guns during his service as there were no case reports of hepatitis C being transmitted by air gun.  The examiner noted that the Veteran's hepatitis C was diagnosed 36 years after the Veteran's service and he had other risk factors including possible sexual transmission or other unidentified causes.

A March 2014 VA hepatitis C consultation note indicated that the Veteran reported that he had learned that he had hepatitis C 4 to 5 years ago.  Regarding risk factors, the Veteran denied blood transfusions, intravenous drug use, cocaine, tattoos, body piercing or war exposure to blood.  He did have major surgery on his leg and did have air gun inoculations in 1966.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a hepatitis C disability is not warranted.

There is a current diagnosis of hepatitis C, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Veteran's service personnel records found in the claims folder reflect his military specialty was as a protected equipment specialist.  The record does not reflect that he served in any capacity that would support his claim or suggest blood contact with other soldiers.  

As noted above, service treatment records show no complaints of, or treatment for, hepatitis or blood or liver disorders during service.  

Additionally, the first post-service evidence of a hepatitis C disability is a March 2004 VA medical record as there are no clinical findings or diagnoses of a hepatitis C disability for over 34 years after his separation from service.  

The Board also notes that there was no test available to detect the presence of the Hepatitis C virus until 1989.  See VBA Fast Letter 98-110.  However, despite this fact, the Veteran's records are negative for complaints or diagnoses of hepatitis C until 2004.

The Board recognizes that the Veteran is competent to describe past injuries and his history of symptomatology.  Here, the Veteran is competent to report that he received air gun or jet injector inoculations in service.  This was a common practice, and the VA has conceded that he received inoculations this way.  The Veteran, however, is not competent to determine how he contracted hepatitis C.  Generally, a Veteran may be able to provide statements that would help to determine the potential causes of his hepatitis C, and as such is competent to report on whether he received blood transfusions, has tattoos, had multiple sexual partners, or had a history of intervenous or intranasal drug use.  Notably, the Veteran denied blood transfusions, intravenous drug use, cocaine, tattoos, body piercing or war exposure to blood.  However, he has reported risk factors of air gun inoculations and multiple sexual partners.

Moreover, there is also no credible medical opinion of record showing a relationship between any current hepatitis C disability and his military service.  A thorough review of the record does not reveal positive nexus statements associating the Veteran's hepatitis C with his service, to include the use of air gun inoculations.  The Veteran reported his theory that he contracted hepatitis C through the inoculations to treatment care providers (as noted above), but the medical records do not include a statement from a medical care provider that the Veteran contracted hepatitis C in this way.

In fact, the only medical opinion addressing the etiology of the hepatitis C disability weighs against the claim as the May 2010 VA examiner opined that the Veteran's hepatitis C was not caused by or the result of air-inoculation guns during his service as there were no case reports of hepatitis C being transmitted by air gun.  The examiner again noted that the Veteran's hepatitis C was diagnosed 36 years after the Veteran's service and he had other risk factors including possible sexual transmission or other unidentified causes.

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

The Board finds that the most credible evidence of record, while showing a currently diagnosed hepatitis C disability, does not demonstrate that this disability is related to the Veteran's service to include as due to air gun inoculations.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a hepatitis C disability.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361   (Fed Cir. 2001). 


II.  Hypertension

Regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Factual Background and Analysis

The Veteran's service treatment records demonstrate that the March 1966 enlistment examination demonstrated blood pressure readings of 120/70.  The Veteran's July 1969 separation examination enlistment examination demonstrated blood pressure readings of 108/64.

A November 1981 VA general examination demonstrated blood pressure readings of 110/90.

A July 2000 VA treatment record noted blood pressure of 136/82.  The Veteran reported that he needed blood pressure medication.

A November 2000 VA treatment record noted a blood pressure reading of 164/90.  Standing blood pressure was 177/88.  A diagnosis of hypertension was noted.

A June 2004 VA treatment record noted a diagnosis of controlled hypertension.  The Veteran notably also was diagnosed with massive obesity.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for hypertension is not warranted.

It is undisputed that since his separation from service, the Veteran has been diagnosed with hypertension.  Accordingly, as there is a current hypertension disability, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015).  In this instance however, service connection for hypertension on a presumptive basis is not warranted as the record does not show evidence of hypertension within one year of the Veteran's separation from active duty.  In this regard, the first evidence of possible hypertension is the November 1981 VA general examination which demonstrated blood pressure readings of 110/90.  Accordingly, service connection for hypertension on a presumptive basis is not warranted.  

Regarding service connection on a direct basis, the Board notes that the Veteran's service treatment records are negative for complaints or treatments of hypertension or elevated blood pressure.  

Notably, for hypertension, regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran's service treatment records are negative for complaints or treatments of hypertension (elevated blood pressure).  The Veteran's July 1969 separation examination demonstrated a blood pressure reading of 108/64. 

Again, the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a hypertension disability and he was not diagnosed with hypertension until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current hypertension disability and the Veteran's service and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of hypertension, does not demonstrate hypertension manifested to a compensable degree within one year of separation.  Additionally there is no evidence that a hypertension disability is related to the Veteran's service.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


III. All Disabilities

The Board notes the Veteran's contentions regarding the etiology of his claimed hypertension and hepatitis C disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that hypertension and hepatitis C disabilities are not disabilities subject to lay diagnosis as these diagnoses requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the hypertension and hepatitis C etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiner provided a detailed rationale in support of his opinions and cited to the relevant evidence.  For this reason, the VA examiner's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  








ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for hypertension is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


